                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



KEVIN TAMAR DAVIS,

                               Petitioner,

            v.                                         CASE NO. 19-3062-SAC

DAN SCHNURR,

                               Respondent.


                            MEMORANDUM AND ORDER

        This matter is a habeas corpus action filed under 28 U.S.C. §

2254. Petitioner, a prisoner in state custody              1   , challenges an

administrative decision made by the Kansas Department of Children and

Families (DCF)(formerly known as the Department of Social and

Rehabilitation Services) classifying him as a perpetrator of sexual

abuse and requiring him to register on the state Child Abuse Registry

for a period of three years. He proceeds pro se and submitted the filing

fee.2

                          Nature of the Petition
        The petition states five grounds for relief, namely, (1) the

presiding officer of the Kansas Department of Children and Families

(DCF) abused his discretion by denying petitioner’s motion to dismiss;

(2) because the victim’s age was 21 at the time appellate review

concluded placement on the registry was not warranted; (3) because

the DCF caseworker left her employment, her findings are moot; (4)

the DCF violated state law and petitioner’s constitutional rights;

1 Petitioner was convicted of two counts of aggravated indecent liberties with a
child and sentenced to two consecutive terms of 25 years to life. State v. Davis,
416 P.3d 171 (Table), 2018 WL 1770207 (Kan. Ct. App. Apr. 13, 2018).
2 Because petitioner has paid the filing fee, the Court denies as moot his motion

to proceed in forma pauperis.
and (5) the DCF did not properly notify petitioner of conversion under

state law and denied petitioner due process.

       Petitioner pursued administrative relief through the DCF and

later challenged his placement on the registry in the state courts.

Davis v. Kansas Department for Children and Families, 410 P.3d 164

(Table), 2018 WL 671166 (Kan. Ct. App. Feb. 2, 2018), rev. denied,

Oct. 30, 2018.

                                  Discussion

       A petition under 28 U.S.C. § 2254 is used to challenge the

validity of a conviction and sentence. See McIntosh v. U.S. Parole

Comm’n, 115 F.3d 809, 811 (10th Cir. 1997). The present action, however,

does   not   attack    petitioner’s     criminal     case.    Rather,    because

petitioner challenges a state administrative decision after that

matter was adjudicated in the state courts, the Court liberally

construes this matter as an action filed under 42 U.S.C. § 19833.

       “[F]ederal courts are required by the full faith and credit

provision of 28 U.S.C. § 1738 ... to give to a state-court judgment

the same preclusive effect as would be given that judgment under the
law of the state in which the judgment was rendered.” Bolling v. City

& Cty. of Denver, Colo. By & Through McNichols, 790 F.2d 67, 68 (10th

Cir. 1986) (internal quotation marks omitted) (citation omitted).

“[A] state court decision affirming a state agency determination is

entitled to preclusive effect, so long as the state court proceeding

provided the parties with a full and fair opportunity to litigate the

case.” Stone v. Dep’t of Aviation, 290 F. App’x 117, 123 (10th Cir.


3 Petitioner appears to recognize that this action does not present a claim
concerning his criminal case, as he filed a motion for leave for an order of nunc
pro tunc (Doc. 6) seeking to name the DCF as the responding party and stating that
he “is not serving nor held in custody …for this alleged sexual abuse allegation.”
Doc. 6, p.3.
2008) (citing Kremer v. Chem. Const. Corp., 456 U.S. 461, 485 (1982)).

    In addition, because petitioner is challenging the state court

decision upholding his placement on the child abuse registry, his

challenge        is       a      collateral       attack      barred      by   the

Rooker-Feldman doctrine. That doctrine establishes that a federal

district court lacks jurisdiction to review a final state court

judgment because only the Supreme Court has jurisdiction to hear

appeals from final state court judgments. See Bear v. Patton, 451 F.3d

639, 641 (10th Cir. 2006). The doctrine prevents a party who lost in

state court proceedings from pursuing “what in substance would be

appellate review of the state judgment in a United States District

Court based on the losing party’s claim that the state judgment itself

violates the loser’s federal rights.” Johnson v. DeGrandy, 512 U.S.

997, 1005-06 (1994). Accordingly, federal courts considering similar

challenges to offender registry requirements have dismissed them for

lack of jurisdiction. See, e.g., E.B. v. Verniero, 119 F.3d 1077,

1090-92 (3rd Cir. 1997)(applying Rooker-Feldman doctrine to action

challenging offender registration provisions in New Jersey); Denoma
v. Kasich, 2015 WL 9906255 *11 (S.D. Ohio Nov. 2, 2015)(applying

doctrine    to   claim        challenging   state   court   reclassification     of

plaintiff     as      a       sexual   offender     subject     to     registration

requirements); Zuneska v. Cuomo, 2013 WL 431826 *3-5 (E.D.N.Y. Feb.

1, 2013)(applying doctrine against claim seeking to bar opposition

to plaintiff’s declassification as a sexual offender); Skaggs v.

Sanky, 2012 WL 243329 *2 (D. Neb. Jan. 25, 2012)(summary dismissal

under doctrine of claim seeking removal from sex offender registry).
     Having considered the record, the Court finds first, that the

Kansas courts provided plaintiff with a forum that allowed him a full
and fair opportunity to present his claims, as the decision of the

Kansas Court of Appeals contains a detailed analysis of his arguments.

Likewise, the Court finds this case presents the type of collateral

attack on a state court judgment that is barred by the Rooker-Feldman

doctrine. For these reasons, the Court concludes this matter must be

summarily dismissed, as the state court decision is entitled to

preclusive effect, and, under the Rooker-Feldman doctrine, the Court

lacks jurisdiction to consider the plaintiff’s challenge.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed.

     IT IS FURTHER ORDERED petitioner’s motion for leave to proceed

in forma pauperis (Doc. 4) and motion for order nunc pro tunc (Doc.

6) are denied as moot.

     IT IS SO ORDERED.

     DATED:   This 26th day of February, 2020, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
